Gbay, J.
The policy of insurance made by the plaintiffs on the life of Louis Stauff was effected, and the premium paid, by his wife, and the policy was expressed to be for her benefit, and payable, when due, to her and her executors, administrators or assigns; but if she should die before him, then, upon his ieath within the term insured, “ to her children by him, for their sole use, or to their guardian, if under age.” She did die before him, and he died before the expiration of the term for which his life was insured.
It does not appear, and is unimportant, whether this contract was made in Massachusetts or in New York; for the laws in force at the time in the two states did not materially differ, s<z far as this case is concerned.
*159If the policy is to be governed by our laws, then, by the Cen. Sts. c. 58, § 62, being expressed to be for the benefit of a married woman, it enured not merely “to her separate use and benefit,” but “ to that of her children, independently of her husband or his creditors, or the person effecting the same or his creditors.” As the wife, in this case, was the person who effected the same, she could no more revoke or assign away the rights of her children in the policy, than her husband, if he had effected the policy, could have varied or defeated their rights therein, which, as has been adjudged, he could not do. Gould v. Emerson, ante, 154.
By the St. of N. Y. of 1866, c. 656, any married woman may obtain insurance upon the life of her husband, payable, in case of her surviving the term of insurance, to her and for her own use, free from any claims of his representatives or creditors; and the policy may be made payable, in case of her death meanwhile, to her husband, or to his, her or their children, (as shall be, and in this case has been, provided in the policy,) and to their guardian if they are under age.
The assignment of the policy by the wife contains an express recognition that “ the restrictions in said policy shall remain in full force, notwithstanding this assignment.” ' It is unnecessary to decide whether -the word “restrictions,” as here used, would; have included the clause providing for payment to the children-in a certain contingency, if that clause could otherwise have been defeated by the wife; for we are of opinion that her assignment could not defeat the rights secured to the child by the terms of the policy in the manner authorized by either statute. If the assignment of the wife passed anything, it was, at most, her own interest, which ended with her death. She having died before the termination of the policy, and her husband having also died within the term, the policy, by its express provisions, was not payable to her representatives or assigns, but to the child or his guardian ; and the latter therefore, and not her assignee, is entitled to receire the amount. Moehring v. Mitchell, 1 Barb. Ch. 270. Eadie v. Slimmon, 26 N. Y. 1. Swan v. Snow, 11 Allen, 224. Burroughs v. State Assurance Co. 97 Mass. 359,
*160As the assignee has not paid any premiums to keep the policy on foot, we need not consider whether, if he had, he would have been entitled to be paid those premiums or any other proportion out of the principal sum due upon the policy.

Decree for payment to the guardian of the child.